DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claim 1, 5 and 8-10 are amended. Claims 7 and 14-15 are cancelled. Claims 1-6 and 8-13 are presently pending.

Applicant’s arguments regarding the objection to the claims have been fully considered and are persuasive. The objection of 8/24/2021 is overcome.

Applicant’s arguments regarding the rejections under 35 USC 112(b) have been fully considered and are persuasive. The rejections of 8/24/2021 are overcome.

Applicant’s arguments regarding the rejections under 35 USC 102(a)(1) have been fully considered and are persuasive. The rejections of 8/24/2021 are overcome.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.

Regarding claim 1, the limitation “feeding device” (line 2) recites the generic placeholder “device” modified by the functional language “feeding” without being modified by sufficient structure, material, or acts for performing the claimed function, and is therefore being interpreted under 35 USC 112(f). A review of the specification indicates that the feeding means comprises supply means, a cutting unit, and offsetting means [0023]. A further review of the specification indicates that the supply means is a conveyor belt or a hopper [0034], the cutting unit is a drum rotatable about an active of rotation provided with a plurality of peripheral grooves [0041] having cutting means [0042] in the form of a cutting blade or laser [0043], and the offsetting means is a rotary drum [0047]. Therefore, for the purposes of this Office action, the limitation will be interpreted as requiring a conveyor belt or hopper, a drum rotatable about a respective active of rotation provided with a plurality of peripheral grooves and 
The limitation “offsetting device” (lines 6-7) recites the generic placeholder “device” modified by the functional language “offsetting” without being modified by sufficient structure, material, or acts for performing the claimed function, and is therefore interpreted under 35 USC 112(f). A review of the specification indicates that the offsetting means is a rotary drum [0047]. Therefore, for the purposes of this Office action, the limitation will be interpreted as requiring a rotary drum, and equivalents thereof.
The limitation “translational transfer device” (line 12) recites the generic placeholder “device” modified by the functional language “translational transfer” without being modified by sufficient structure, material, or acts for performing the claimed function, and is therefore interpreted under 35 USC 112(f). A review of the specification indicates that the translational transfer means is at least one housing with blowing means inside the housing to translationally move a tubular piece placed inside the housing [0015], or a drum [0073]. A further review of the specification indicates that the blowing means is formed having at least one outlet opening [0018]. However, the specification does not set forth the structure, material, or acts that perform the claimed blowing, but rather sets forth the physical structure of the channels of the blowing means. Therefore, for the purposes of this Office action, the limitation will be interpreted as any device that transfers an item using air force, or a drum.

Regarding claim 13, the limitation “supply device” (line 3) recites the generic placeholder “device” modified by the functional language “supply” without being modified by sufficient structure, material, or acts for performing the claimed function, and is therefore being interpreted under 35 USC 112(f). A review of the specification indicates that the supply means is a conveyor belt or a hopper [0034]. Therefore, for the purposes of this Office action, the limitation will be interpreted as requiring a conveyor belt or hopper and equivalents thereof.


Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6, 8 and 13 are rejected under 35 U.S.C. 103 as obvious over Dyett (US 4,290,518) in view of Rudszinat (US 3,535,003).

Regarding claim 1, Dyett discloses a device for staggering and aligning filter portions cut from multiple length filter rods (abstract) in which a rod located on a fluted drum (figure 1, reference numeral C) is cut into three filter segments by knives (column 1, lines 51-59, figure 1, reference numerals K1, K2). The filter segments are still axially aligned with each other after the cutting (figure 2, reference numerals R1, R2, R3) and are therefore considered to meet the claim limitation of a group of tubular pieces. A succession of these groups of three rods is located on the drum C (figure 2). The rods are subsequently transferred to a fluted drum D (figure 1, reference numeral D) and held in place using fingers such that each of the three cut filter segments are deposited into different flutes (column 2, lines 23-42, figure 3, reference numerals 23, 24). The drum D and the fingers are considered to meet the claim limitation of an offsetting device since they dealign the rods. The drums C and D along with the fingers are considered to collectively meet the limitation of a feeding device since they create a succession of tubular bodies.
Drum D and the fingers cooperate to transfer the filter rod to drum E with flutes on its outer periphery (column 2, lines 52-60, figure 1, reference numeral E) where the staggered filter portions are aligned by walls (column 1, lines 60-68) that push the filter portions into position (column 2, lines 43-51). Drum E and it cooperating components are considered to meet the claim limitation of translational transfer device since they align filter rod segments. Dyett does not explicitly disclose the outlets of the air jets located radially inward of the flute.
Rudszinat (US 3,535,003) teaches a drum (figure 5, reference numeral 101) having axially parallel flutes on its surface (figure 5, reference numeral 124). Compressed air is provided through inclined slots machined into the drum (figure 5, reference numeral 143, 144) that flow in opposite directions to act on the cigarette (column 6, lines 11-37). When a cigarette is delivered to flute, the leading edge of the cigarette travels past all the ports until it is subjected to the action of component C3 (figure 5, reference numeral 141). This action pushes the cigarette back toward the intake end of the 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the compressed air flow of Rudszinat with included slots located within the flutes and shroud for the walls of Dyett. One would have been motivated to do so since Rudszinat teaches that using compressed air allows the cigarette to be positioned without using mechanical stops that are likely to damage cigarette components and position them with a high degree of accuracy at a maximum rate of speed, and that providing a shroud seals the flutes from the atmosphere and other flutes. 

Regarding claim 2, it is evident that the flute of Dyett must extend along the axis of the rods since the rods would otherwise not be accommodated within them.

Regarding claim 3, Rudszinat teaches that the compressed air slots from which compressed air is blown are aligned at an angle relative to the flute of the housing (figure 5). 

Regarding claim 4, Rudszinat teaches that the slot leading to the port is inclined (figure 5).

Regrading claim 5, it is evident that the angle of the slot of Rudszinat is between 5° and 75° (figure 5).

Regarding claim 6, the flutes of drum E of Dyett are considered to meet the claim limitation of a receiving zone since applicant’s specification discloses that the receiving zone is an open area ([0065], figure 2b, reference numeral 12).

Regarding claim 8, Rudszinat teaches that the ports and slots are located at each flute of the drum (figure 5) and that each flute is in communication with the air through ports (column 4, lines 54-75).

Regarding claim 13, Dyett discloses that the filter rods are fed from a hopper from which they are then fed to the fluted drum C on which the rods are cut by knives (column 1, lines 51-59, figure 1, reference numeral A), which is considered to meet the limitation of a supply device.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Dyett (US 4,290,518) in view of Rudszinat (US 3,535,003) as applied to claim 1 above, and further in view of Kageler (GB 2169257).

Regarding claim 9, modified Dyett teaches all the claim limitations as set forth above. Modified Dyett does not explicitly teach an air blowing port in the shroud.
Kageler teaches a drum for articles in which a conduit (figure 3, reference numeral 23) admits compressed air into the outer portion of rear portions of a flute (figure 3, reference numeral 14) to 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the shroud and air source of modified Dyett with the conduit of Kageler. One would have been motivated to do so since Kageler teaches providing compressed air to a flute through an external conduit to prevent abrupt article movement.

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Dyett (US 4,290,518) in view of Rudszinat (US 3,535,003) and Kageler (GB 2169257) as applied to claim 9 above, and further in view of Schubert (DE 2007615, machine translation relied upon).

Regarding claim 10, modified Dyett teaches all the claim limitations as set forth above. Modified Dyett does not explicitly teach the port of the covering element extending circumferentially through the shroud.
Schubert teaches a drum for transporting cigarettes having a channel extending past a plurality of cigarette flutes (figure 10, reference numeral 244) that is connected to a suction air source (page 6, bottom) to prevent a group of cigarettes from moving (page 6, top).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the shroud of modified Dyett with the extending channel of Schubert. One would have been motivated to do so since Kageler teaches a device that prevents premature cigarette movement and Schubert teaches a channel that can act on multiple cigarettes simultaneously.

Regarding claim 11, it is evident that the opening extending circumferentially of modified Dyett would have first and second edges where it begins and ends, respectively, that are circumferentially spaced from each other.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Dyett (US 4,290,518) in view of Rudszinat (US 3,535,003) and Kageler (GB 2169257) as applied to claim 9 above, and further in view of Hauni-Werke (GB 1542883).

Regarding claim 12, modified Dyett teaches all the claim limitations as set forth above. Kaglerer additionally teaches that the flute has an associated opening (figure 3). Modified Dyett does not explicitly teach each flute having a port that is simultaneously activated.
Hauni-Werke teaches a drum (figure 4, reference numeral 19) having grooves (figure 4, reference numeral 21) and winding mandrels (page 2, lines 42-50, figure 4, reference numeral 22) having openings (figure 4, reference numeral 32) that release compressed air to compress a blank and form it to its final size (page 3, lines 52-77).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the ports of each flute of modified Dyett with the air source. One would have been motivated to do so since Hauni-Werke teaches a drum that releases compressed air to form a blank to its final size by continuously applying air.

Response to Arguments
Regarding the rejections under 35 USC 103, applicant’s arguments have been fully considered but they are not persuasive since they do not address the rejections relying on Rudszinat as set forth above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL E SPARKS whose telephone number is (571)270-1426. The examiner can normally be reached Monday-Thursday 8:00 am-5 pm, every other Friday 8:00 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/R.E.S./               Examiner, Art Unit 1747

/KELLY M GAMBETTA/               Primary Examiner, Art Unit 1715